(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  FOOD MARKETING INSTITUTE v. ARGUS LEADER
          MEDIA, DBA ARGUS LEADER

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE EIGHTH CIRCUIT

       No. 18–481.      Argued April 22, 2019—Decided June 24, 2019
Respondent Argus Leader Media filed a Freedom of Information Act
  (FOIA) request with the United States Department of Agriculture
  (USDA), seeking the names and addresses of all retail stores that
  participate in the national food-stamp program—known as the Sup-
  plemental Nutrition Assistance Program (SNAP)—and each store’s
  annual SNAP redemption data from fiscal years 2005 to 2010. The
  USDA declined to disclose the store-level SNAP data, invoking
  FOIA’s Exemption 4, which shields from disclosure “trade secrets and
  commercial or financial information obtained from a person and priv-
  ileged or confidential,” 5 U.S. C. §552(b)(4). Argus Leader sued the
  USDA. Following circuit precedent, the District Court employed the
  “competitive harm” test, under which commercial information cannot
  be deemed “confidential” unless disclosure is “likely . . . to cause sub-
  stantial harm to the competitive position of the person from whom
  the information was obtained.” The court agreed that revealing
  store-level SNAP data could work some competitive harm, but it
  could not say that disclosure would cause “substantial competitive
  harm,” and thus ordered disclosure. Petitioner Food Marketing Insti-
  tute, a trade association representing grocery retailers, intervened
  and filed an appeal. The Eighth Circuit affirmed, rejecting the Insti-
  tute’s argument that the court should discard the “substantive com-
  petitive harm” test in favor of the ordinary public meaning of the
  statutory term “confidential.”
Held:
    1. The Institute has standing to appeal. Disclosure of the contested
 data would cause its members some financial injury in the highly
 competitive grocery industry; this concrete injury is directly traceable
2     FOOD MARKETING INSTITUTE v. ARGUS LEADER MEDIA

                                  Syllabus

    to the judgment ordering disclosure; and a favorable ruling from this
    Court would redress the retailers’ injury by reversing that judgment.
    Pp. 4–5.
       2. Where commercial or financial information is both customarily
    and actually treated as private by its owner and provided to the gov-
    ernment under an assurance of privacy, the information is “confiden-
    tial” within Exemption 4’s meaning. Pp. 5–12.
          (a) At the time of FOIA’s enactment, the term “confidential”
    meant “private” or “secret.” Contemporary dictionaries suggest two
    conditions that might be required for information communicated to
    another to be considered confidential: when the information is cus-
    tomarily kept private, or at least closely held, by the person impart-
    ing it; and when the party receiving the information provides some
    assurance that it will remain secret. At least the first of these condi-
    tions must be met; it is hard to see how information could be deemed
    confidential if its owner shares it freely. But the Court need not re-
    solve whether both conditions are necessary because both conditions
    are clearly met here. Uncontested testimony established that the In-
    stitute’s retailers customarily do not disclose store-level SNAP data
    or make it publicly available. And to induce retailers to participate
    in SNAP and provide store-level information, the government has
    long promised retailers that it will keep their information private.
    Early courts of appeals confronting Exemption 4 interpreted its terms
    in ways consistent with these understandings. Pp. 5–7.
          (b) Argus Leader pins its hopes on the “substantial competitive
    harm” requirement from the D. C. Circuit’s decision in National
    Parks & Conservation Assn. v. Morton, 498 F.2d 765. There, the
    court inappropriately resorted to legislative history before consulting
    the statute’s text and structure and relied heavily on statements
    from witnesses in congressional hearings years earlier on a different
    bill that was never enacted into law. Unsurprisingly, National Parks
    has drawn considerable criticism over the years, and even the D. C.
    Circuit has distanced itself from the decision. Pp. 7–10.
          (c) Argus Leader’s attempt to salvage National Parks is unper-
    suasive. First, it rearranges the text of Exemption 4 to create a
    phrase that does not appear in the statute: “confidential commercial
    information.” It suggests that this synthetic term mirrors a preexist-
    ing common law term of art that covers only information whose re-
    lease would lead to substantial competitive harm, but points to no
    treatise or case decided before Exemption 4’s adoption that assigned
    any such meaning to the terms actually before the Court. Nor will
    this Court ordinarily imbue statutory terms with a specialized com-
    mon law meaning when Congress has not itself invoked the common
    law terms of art associated with that meaning. See, e.g., Bruesewitz
                     Cite as: 588 U. S. ____ (2019)                   3

                               Syllabus

  v. Wyeth LLC, 562 U.S. 223, 233–235. Alternatively, the company
  suggests that Congress effectively ratified its understanding of the
  term “confidential” by enacting similar phrases in other statutes in
  the years since National Parks was decided. But the ratification canon
  applies when Congress re-enacts the same statute using the same
  language, and Congress has never re-enacted Exemption 4. Finally,
  Argus Leader urges the Court to adopt a “substantial competitive
  harm” requirement as a matter of policy because it believes FOIA ex-
  emptions should be narrowly construed. But the Court cannot arbi-
  trarily constrict Exemption 4 by adding limitations found nowhere in
  its terms. Pp. 10–12.
889 F.3d 914, reversed and remanded.

   GORSUCH, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and THOMAS, ALITO, KAGAN, and KAVANAUGH, JJ., joined. BREYER,
J., filed an opinion concurring in part and dissenting in part, in which
GINSBURG and SOTOMAYOR, JJ., joined.
                       Cite as: 588 U. S. ____ (2019)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 18–481
                                  _________________


   FOOD MARKETING INSTITUTE, PETITIONER v.
    ARGUS LEADER MEDIA, DBA ARGUS LEADER
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE EIGHTH CIRCUIT
                                [June 24, 2019]

   JUSTICE GORSUCH delivered the opinion of the Court.
   Congress has instructed that the disclosure re-
quirements of the Freedom of Information Act do “not
apply” to “confidential” private-sector “commercial or
financial information” in the government’s possession.
But when does information provided to a federal agency
qualify as “confidential”? The Food Marketing Institute
says it’s enough if the owner keeps the information private
rather than releasing it publicly.        The government
suggests that an agency’s promise to keep information
from disclosure may also suffice to render it confidential.
But the courts below imposed a different requirement yet,
holding that information can never be deemed confidential
unless disclosing it is likely to result in “substantial
competitive harm” to the business that provided it.
Finding at least this “competitive harm” requirement
inconsistent with the terms of the statute, we reverse.
                           I
  This case began when Argus Leader, a South Dakota
newspaper, filed a FOIA request for data collected by the
United States Department of Agriculture. The USDA
2   FOOD MARKETING INSTITUTE v. ARGUS LEADER MEDIA

                     Opinion of the Court

administers the national food-stamp program, known as
the Supplemental Nutrition Assistance Program. Argus
Leader asked the USDA for the names and addresses of
all retail stores that participate in SNAP and each store’s
annual SNAP redemption data from fiscal years 2005 to
2010, which we refer to as “store-level SNAP data.” The
USDA tried to meet the paper halfway. It released the
names and addresses of the participating stores but
declined to disclose the requested store-level SNAP data.
As relevant here, the USDA invoked FOIA’s Exemption 4,
which shields from disclosure “trade secrets and
commercial or financial information obtained from a
person and privileged or confidential.”           5 U.S. C.
§552(b)(4).
   Unsatisfied by the agency’s disclosure, Argus sued the
USDA in federal court to compel release of the store-level
SNAP data. Like several other courts of appeals, the
Eighth Circuit has engrafted onto Exemption 4 a so-called
“competitive harm” test, under which commercial
information cannot be deemed “confidential” unless
disclosure is “likely . . . to cause substantial harm to the
competitive position of the person from whom the
information was obtained.” Argus Leader Media v. United
States Dept. of Agriculture, 889 F.3d 914, 915 (2018)
(internal quotation marks omitted). So the district court
held a two-day bench trial to determine whether
disclosure of the store-level SNAP data would cause
substantial competitive harm to participating retailers.
   At trial, witnesses for the USDA testified that retailers
closely guard store-level SNAP data and that disclosure
would threaten stores’ competitive positions.          They
explained that retailers use models of consumer behavior
to help choose new store locations and to plan sales
strategies.      Competitors’ estimated sales volumes
represent an important component of these models and
can be time consuming and expensive to generate. And a
                 Cite as: 588 U. S. ____ (2019)           3

                     Opinion of the Court

model’s accuracy and utility increase significantly if it
includes a rival’s actual sales data rather than mere
estimates. So disclosure of store-level SNAP data could
create a windfall for competitors: Stores with high SNAP
redemptions could see increased competition for SNAP
customers from existing competitors, new market entrants
could use SNAP data to determine where to build their
stores, and SNAP-redemption data could be used to
discern a rival retailer’s overall sales and develop
strategies to win some of that business too. For its part,
Argus Leader offered no fact witnesses and did not dispute
that retailers customarily keep this data private or that it
bears competitive significance. Instead, the company
contended that any competitive harm associated with
disclosure would not be substantial. In the end, the
district court agreed; while “[c]ompetition in the grocery
business is fierce,” and while the record supported the
conclusion that revealing store-level SNAP data could
work some competitive harm, the court could not say that
disclosure would rise to the level of causing “substantial
competitive harm,” and thus ordered disclosure. Argus
Leader Media v. United States Dept. of Agriculture, 224
F. Supp. 3d 827, 833–835 (SD 2016) (emphasis added).
  The USDA declined to appeal, but it alerted the
retailers who had provided the data so that they could
consider intervening to pursue the case further. The Food
Marketing Institute, a trade association representing
grocery retailers, answered the call. It successfully moved
to intervene under Federal Rule of Civil Procedure 24(a)
and then filed its own appeal. Meanwhile, the USDA
assured the district court that it would not disclose the
retailers’ data pending appeal. Before the Eighth Circuit,
the Institute argued that the court should discard the
“substantial competitive harm” test and apply instead the
ordinary public meaning of the statutory term
“confidential.” The court rejected that argument and
4   FOOD MARKETING INSTITUTE v. ARGUS LEADER MEDIA

                     Opinion of the Court

affirmed. We granted the Institute a stay of the Eighth
Circuit’s mandate and, later, its petition for certiorari.
585 U. S. ___ (2018); 586 U. S. ___ (2019).
                              II
  Before turning to the merits, we confront a threshold
challenge to our jurisdiction: Argus Leader questions
whether the Institute has standing to pursue this appeal.
To show standing under Article III, an appealing litigant
must demonstrate that it has suffered an actual or
imminent injury that is “fairly traceable” to the judgment
below and that could be “redress[ed] by a favorable
ruling.” Monsanto Co. v. Geertson Seed Farms, 561 U.S.
139, 149–150 (2010).
  The Institute satisfies each of these criteria. Whether or
not disclosure of the contested data would cause its
member retailers “substantial competitive harm,” the
record before us reveals (and Argus Leader does not
meaningfully dispute) that disclosure likely would cause
them some financial injury.         As the Eighth Circuit
observed, the grocery industry is “highly competitive,” and
disclosure of store-level SNAP data likely would help
competitors win business from the Institute’s members.
889 F.3d, at 916. This concrete injury is, as well, directly
traceable to the judgment ordering disclosure. And a
favorable ruling from this Court would redress the
retailers’ injury by reversing that judgment.
  Argus Leader insists that the Institute’s injury is not
redressable because a favorable ruling would merely
restore the government’s discretion to withhold the
requested data under Exemption 4, and it might just as
easily choose to provide the data anyway. But the
government has represented unequivocally that,
consistent with its longstanding policy and past
assurances of confidentiality to retailers, it “will not
disclose” the contested data unless compelled to do so by
                 Cite as: 588 U. S. ____ (2019)           5

                     Opinion of the Court

the district court’s order. Brief for United States as
Amicus Curiae 35; accord, Tr. of Oral Arg. 18–22. A
reversal here thus would ensure exactly the relief the
Institute requests. That is enough to satisfy Article III.
Monsanto, 561 U.S., at 152–153.
                             III
                              A
   As we’ve seen, Exemption 4 shields from mandatory
disclosure “commercial or financial information obtained
from a person and privileged or confidential.” 5 U.S. C.
§552(b)(4). But FOIA nowhere defines the term “confiden-
tial.” So, as usual, we ask what that term’s “ordinary,
contemporary, common meaning” was when Congress
enacted FOIA in 1966. Perrin v. United States, 444 U.S.
37, 42 (1979). We’ve done the same with other undefined
terms in FOIA. See, e.g., Milner v. Department of Navy,
562 U.S. 562, 569 (2011); United States v. Weber Aircraft
Corp., 465 U.S. 792, 804 (1984).
   The term “confidential” meant then, as it does now,
“private” or “secret.” Webster’s Seventh New Collegiate
Dictionary 174 (1963). Contemporary dictionaries suggest
two conditions that might be required for information
communicated to another to be considered confidential. In
one sense, information communicated to another remains
confidential whenever it is customarily kept private, or at
least closely held, by the person imparting it. See, e.g.,
Webster’s Third New International Dictionary 476 (1961)
(“known only to a limited few” or “not publicly
disseminated”); Black’s Law Dictionary 370 (rev. 4th ed.
1968) (“intended to be held in confidence or kept secret”).
In another sense, information might be considered confi-
dential only if the party receiving it provides some assur-
ance that it will remain secret. See, e.g., 1 Oxford
Universal Dictionary Illustrated 367 (3d ed. 1961)
(“spoken or written in confidence”); Webster’s New World
6   FOOD MARKETING INSTITUTE v. ARGUS LEADER MEDIA

                     Opinion of the Court

Dictionary 158 (1960) (“told in confidence”).
   Must both of these conditions be met for information to
be considered confidential under Exemption 4? At least
the first condition has to be; it is hard to see how
information could be deemed confidential if its owner
shares it freely.      And there’s no question that the
Institute’s members satisfy this condition; uncontested
testimony established that the Institute’s retailers
customarily do not disclose store-level SNAP data or make
it publicly available “in any way.” See, e.g., App. 93–94.
Even within a company, witnesses testified, only small
groups of employees usually have access to it. But what
about the second condition: Can privately held information
lose its confidential character for purposes of Exemption 4
if it’s communicated to the government without assurances
that the government will keep it private? As it turns
out, there’s no need to resolve that question in this case
because the retailers before us clearly satisfy this
condition too.       Presumably to induce retailers to
participate in SNAP and provide store-level information it
finds useful to its adminstration of the program, the
government has long promised them that it will keep their
information private. See, e.g., 43 Fed. Reg. 43275 (1978);
see also Brief for United States as Amicus Curiae 27–30.
   Early courts of appeals confronting Exemption 4
interpreted its terms in ways consistent with these
understandings. In GSA v. Benson, 415 F.2d 878, 881
(1969), for example, the Ninth Circuit concluded that
Exemption 4 would “ ‘protect information that a private
individual wishes to keep confidential for his own
purposes, but reveals to the government under the express
or implied promise’ ” of confidentiality. The D. C. Circuit
similarly held that Exemption 4 covered sales documents
“ ‘which would customarily not be released to the public’ ”
and which the government “agreed to treat . . . as
confidential.” Sterling Drug Inc. v. FTC, 450 F.2d 698,
                  Cite as: 588 U. S. ____ (2019)              7

                      Opinion of the Court

709 (1971); see also Grumman Aircraft Eng. Corp. v.
Renegotiation Bd., 425 F.2d 578, 580, 582 (1970)
(information a private party “submitted ‘in confidence’ ” or
“would not reveal to the public [is] exempt from
disclosure”).
                                B
    Notably lacking from dictionary definitions, early case
law, or any other usual source that might shed light on the
statute’s ordinary meaning is any mention of the
“substantial competive harm” requirement that the courts
below found unsatisfied and on which Argus Leader pins
its hopes. Indeed, when called on some years ago to
interpret the similar phrase “information furnished by a
confidential     source”     in   FOIA      Exemption      7(D),
§552(b)(7)(D), this Court looked, as we do now, to “common
usage” and never suggested that the government must
prove that the disclosure of a source’s information would
result in substantial harm. Department of Justice v.
Landano, 508 U.S. 165, 173–174 (1993).
    So where did the “substantial competitive harm”
requirement come from? In 1974, the D. C. Circuit
declared that, in addition to the requirements actually set
forth in Exemption 4, a “court must also be satisfied that
non-disclosure is justified by the legislative purpose which
underlies the exemption.” National Parks & Conservation
Assn. v. Morton, 498 F.2d 765, 767. Then, after a
selective tour through the legislative history, the court
concluded that “commercial or financial matter is
‘confidential’ [only] if disclosure of the information is likely
. . . (1) to impair the Government’s ability to obtain
necessary information in the future; or (2) to cause
substantial harm to the competitive position of the person
from whom the information was obtained.” Id., at 770.
Without much independent analysis, a number of courts of
appeals eventually fell in line and adopted variants of the
8   FOOD MARKETING INSTITUTE v. ARGUS LEADER MEDIA

                     Opinion of the Court

National Parks test. See Contract Freighters, Inc. v.
Secretary of U. S. Dept. of Transp., 260 F.3d 858, 861
(CA8 2001) (collecting cases).
   We cannot approve such a casual disregard of the rules
of statutory interpretation. In statutory interpretation
disputes, a court’s proper starting point lies in a careful
examination of the ordinary meaning and structure of the
law itself. Schindler Elevator Corp. v. United States ex rel.
Kirk, 563 U.S. 401, 407 (2011). Where, as here, that
examination yields a clear answer, judges must stop.
Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 438 (1999).
Even those of us who sometimes consult legislative history
will never allow it to be used to “muddy” the meaning of
“clear statutory language.” Milner, 562 U.S., at 572.
Indeed, this Court has repeatedly refused to alter FOIA’s
plain terms on the strength only of arguments from legis-
lative history. See, e.g., Landano, 508 U.S., at 178 (refus-
ing to expand the plain meaning of Exemption 7(D) based
on legislative history); Weber Aircraft, 465 U.S., at 800–
803 (refusing to restrict Exemption 5 based on legislative
history).
   National Parks’ contrary approach is a relic from a
“bygone era of statutory construction.” Brief for United
States as Amicus Curiae 19. Not only did National Parks
inappropriately resort to legislative history before consult-
ing the statute’s text and structure, once it did so it went
even further astray. The court relied heavily on state-
ments from witnesses in congressional hearings years
earlier on a different bill that was never enacted into law.
498 F.2d, at 767–769. Yet we can all agree that “excerpts
from committee hearings” are “ ‘among the least illuminat-
ing forms of legislative history.’ ” Advocate Health Care
Network v. Stapleton, 581 U. S. ___, ___ (2017) (slip op., at
12); see also Kelly v. Robinson, 479 U.S. 36, 51, n. 13
(1986) (declining to “accord any significance” to “comments
in [legislative] hearings”). Perhaps especially so in cases
                  Cite as: 588 U. S. ____ (2019)            9

                      Opinion of the Court

like this one, where the witness statements do not comport
with official committee reports that are consistent with
the plain and ordinary meaning of the statute’s terms.
See S. Rep. No. 813, 89th Cong., 1st Sess., 9 (1965) (Ex-
emption 4 protects information “which would customarily
not be released to the public by the person from whom it
was obtained” such as “business sales statistics” and
“customer lists”); H. R. Rep. No. 1497, 89th Cong., 2d
Sess., 10 (1966) (Exemption 4 exempts material “if it
would not customarily be made public by the person from
whom it was obtained by the Government” and “infor-
mation which is given to an agency in confidence” such as
“business sales statistics”).
   Unsurprisingly, National Parks has drawn considerable
criticism over the years. See, e.g., Critical Mass Energy
Project v. NRC, 931 F.2d 939, 947 (CADC 1991) (Ran-
dolph, J., concurring) (National Parks was “ ‘fabricated . . .
out of whole cloth’ ”); New Hampshire Right to Life v.
Department of Health and Human Servs., 577 U. S. ___
(2015) (THOMAS, J., joined by Scalia, J., dissenting from
denial of certiorari). Even the D. C. Circuit has distanced
itself from the decision. While retaining National Parks
principally as a matter of stare decisis in the context of
information a private entity is required to provide to the
government, the court has pointedly declined to extend the
National Parks test to information provided voluntarily to
the government under Exemption 4. There, the court has
adhered to a much more traditional understanding of the
statutory term “confidential,” holding that information
qualifies as confidential “if it is of a kind that would cus-
tomarily not be released to the public by the person from
whom it was obtained.” Critical Mass Energy Project v.
NRC, 975 F.2d 871, 879–880 (CADC 1992) (en banc); see
also id., at 880–882 (Randolph, J., concurring). Nor, un-
bound by D. C. Circuit precedent, can we discern a per-
suasive reason to afford the same statutory term two such
10 FOOD MARKETING INSTITUTE v. ARGUS LEADER MEDIA

                     Opinion of the Court

radically different constructions. Ratzlaf v. United States,
510 U.S. 135, 143 (1994).
                             C
   That leaves Argus Leader to try to salvage the result, if
not the reasoning, of National Parks. But here its
arguments prove no more persuasive. The company
begins by rearranging the text of Exemption 4 to create a
phrase that does not appear in the statute: “confidential
commercial information.” Then, it suggests this synthetic
term mirrors a preexisting common law term of art. And
finally it asserts that the common law term covers only
information whose release would lead to substantial com-
petitive harm. But Argus Leader points to no treatise or
case decided before Exemption 4’s adoption that assigned
any such meaning to the terms actually before us: “com-
mercial or financial information [that is] privileged or
confidential.” So even accepting (without granting) that
other phrases may carry the specialized common law
meaning Argus Leader supposes, the parties have mus-
tered no evidence that the terms of Exemption 4 did at the
time of their adoption. Nor will this Court ordinarily
imbue statutory terms with a specialized common law
meaning when Congress hasn’t itself invoked the common
law terms of art associated with that meaning. See, e.g.,
Bruesewitz v. Wyeth LLC, 562 U.S. 223, 233–235 (2011).
   Alternatively, the company suggests that, whatever the
merits of National Parks as an initial matter, Congress
effectively ratified its understanding of the term “confi-
dential” by enacting similar phrases in other statutes in
the years since that case was decided. To be sure, the
ratification canon can sometimes prove a useful interpre-
tive tool. But it derives from the notion that Congress is
aware of a definitive judicial interpretation of a statute
when it reenacts the same statute using the same lan-
guage. Helsinn Healthcare S. A. v. Teva Pharmaceuticals
                 Cite as: 588 U. S. ____ (2019)           11

                     Opinion of the Court

USA, Inc., 586 U. S. ___, ___ (2019) (slip op., at 7). And
Congress has never reenacted Exemption 4. So whether
Congress’s use of similar language in other statutes after
National Parks might (or might not) tell us what later
Congresses understood those other statutes to mean, it
tells us nothing about Congress’s understanding of the
language it enacted in Exemption 4 in 1966.
   Finally, Argus urges us to adopt a “substantial competi-
tive harm” requirement as a matter of policy because it
believes FOIA exemptions should be narrowly construed.
But as we have explained in connection with another
federal statute, we normally “have no license to give [stat-
utory] exemption[s] anything but a fair reading.” Encino
Motorcars, LLC v. Navarro, 584 U. S. ___, ___ (2018) (slip
op., at 9). Nor do we discern a reason to depart from that
rule here: FOIA expressly recognizes that “important
interests [are] served by [its] exemptions,” FBI v. Abram-
son, 456 U.S. 615, 630–631 (1982), and “[t]hose exemp-
tions are as much a part of [FOIA’s] purpose[s and poli-
cies] as the [statute’s disclosure] requirement,” Encino
Motorcars, 584 U. S., at ___ (slip op., at 9). So, just as we
cannot properly expand Exemption 4 beyond what its
terms permit, see, e.g., Milner, 562 U.S., at 570–571, we
cannot arbitrarily constrict it either by adding limitations
found nowhere in its terms.
   Our dissenting colleagues appear to endorse something
like this final argument. They seem to agree that the law
doesn’t demand proof of “substantial” or “competitive”
harm, but they think it would be a good idea to require a
showing of some harm. Neither side, however, has advo-
cated for such an understanding of the statute’s terms.
And our colleagues’ brief brush with the statutory text
doesn’t help; they cite exclusively from specialized diction-
ary definitions lifted from the national security classifica-
tion context that have no bearing on Exemption 4. Really,
our colleagues’ submission boils down to a policy argument
12 FOOD MARKETING INSTITUTE v. ARGUS LEADER MEDIA

                     Opinion of the Court

about the benefits of broad disclosure. But as JUSTICE
BREYER has noted, when Congress enacted FOIA it sought
a “workable balance” between disclosure and other gov-
ernmental interests—interests that may include providing
private parties with sufficient assurances about the
treatment of their proprietary information so they will
cooperate in federal programs and supply the government
with information vital to its work. See Milner, 562 U.S.,
at 589 (dissenting opinion) (arguing for a broad exemption
from FOIA disclosure obligations to honor a “workable
balance” between disclosure and privacy).
                              *
  At least where commercial or financial information is
both customarily and actually treated as private by its
owner and provided to the government under an
assurance of privacy, the information is “confidential”
within the meaning of Exemption 4. Because the store-
level SNAP data at issue here is confidential under that
construction, the judgment of the court of appeals is
reversed and the case is remanded for further proceedings
consistent with this opinion.
                                          It is so ordered.
                   Cite as: 588 U. S. ____ (2019)                 1

        BREYER, J., concurring
                        Opinioninofpart and, dissenting
                                    BREYER   J.         in part

SUPREME COURT OF THE UNITED STATES
                             _________________

                             No. 18–481
                             _________________


   FOOD MARKETING INSTITUTE, PETITIONER v.
    ARGUS LEADER MEDIA, DBA ARGUS LEADER
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE EIGHTH CIRCUIT
                           [June 24, 2019]

   JUSTICE BREYER, with whom JUSTICE GINSBURG and
JUSTICE SOTOMAYOR join, concurring in part and dissent-
ing in part.
   The Freedom of Information Act (FOIA) requires the
government to make information available to the public
upon request. 5 U.S. C. §552(a)(3)(A). It also contains a
list of exemptions. §552(b). Exemption 4 says that the Act
does “not apply” to “commercial or financial information
obtained from a person and . . . confidential.” §552(b)(4).
The majority holds that “commercial or financial infor-
mation” is “confidential” and consequently falls within the
scope of this exemption “[a]t least” where it is “[1] both
customarily and actually treated as private by its owner
and [2] provided to the government under an assurance of
privacy.” Ante, at 11. The majority spells out two condi-
tions, but in my view there is a third: Release of such
information must also cause genuine harm to the owner’s
economic or business interests.
   Since 1974, when the District of Columbia Circuit decided
National Parks and Conservation Assn. v. Morton, 498
F.2d 765, nearly every lower court has imposed some kind
of harm requirement. See New Hampshire Right to Life v.
Department of Health and Human Servs., 577 U. S. ___,
___ (2015) (THOMAS, J., dissenting from denial of certio-
rari) (slip op., at 3) (noting that “every Court of Appeals to
2   FOOD MARKETING INSTITUTE v. ARGUS LEADER MEDIA

        BREYER, J., concurring
                        Opinioninofpart and, dissenting
                                    BREYER   J.         in part

consider Exemption 4 has interpreted it [using] National
Park[s] ”); Critical Mass Energy Project v. NRC, 975 F.2d
871, 876 (CADC 1992) (en banc) (collecting cases). One
way to satisfy that requirement is by showing that disclo-
sure is “likely” to “cause substantial harm to the competi-
tive position of the person from whom the information was
obtained.” National Parks, 498 F.2d, at 770, and n. 17.
The Eighth Circuit, in this case, applied the same stand-
ard. Argus Leader Media v. United States Dept. of Agri-
culture, 889 F.3d 914, 915 (2018). And, like the majority,
I believe that National Parks’ harm requirement goes
too far.
   For one thing, National Parks held that the only form of
private harm that can warrant nondisclosure is “competi-
tive” harm. 498 F.2d, at 770–771 (emphasis added).
Later courts took this to mean that harm from “future or
potential competition” does not suffice, Niagara Mohawk
Power Corp. v. Department of Energy, 169 F.3d 16, 19
(CADC 1999), and even that harm must “flo[w] from the
affirmative use of proprietary information by competitors,”
Public Citizen Health Research Group v. FDA, 704 F.2d
1280, 1291, n. 30 (CADC 1983) (some emphasis added).
But disclosure of confidential information can cause a
business serious harm in ways not so directly linked to
competition. Disclosure, for example, might discourage
customers from using a firm’s products, but without sub-
stantial effect on its rivals. It could mean increased poten-
tial competition, which may, or may not, materialize. It
could, by revealing buying habits, undermine a regulated
firm that has no competitors. The list goes on. I can
discern no basis in the statute for categorically excluding
these other types of harm from the scope of Exemption 4.
   Similarly, the need to prove “substantial” competitive
harm can sometimes produce complex debates about the
nature of competition and the degree of injury. National
Parks, 498 F.2d, at 770. And those debates can mean
                   Cite as: 588 U. S. ____ (2019)                 3

        BREYER, J., concurring
                        Opinioninofpart and, dissenting
                                    BREYER   J.         in part

long, onerous court proceedings concerning issues far
removed from the genuine fear of harm that leads firms to
keep information secret in the first place. The National
Parks decision itself led to a remand for days of hearings,
a second appeal, and yet another remand, so that more
evidence about the competitive conditions facing two
particular park concessionaires could be heard. National
Parks and Conservation Assn. v. Kleppe, 547 F.2d 673,
675 (CADC 1976). Like the majority, I can find nothing in
FOIA’s language, purposes, or history that imposes so
stringent a requirement. Accordingly, I would clarify that
a private harm need not be “substantial” so long as it is
genuine.
   On the other hand, I cannot agree with the majority’s
decision to jump to the opposite conclusion, namely, that
Exemption 4 imposes no “harm” requirement whatsoever.
After all, the word “confidential” sometimes refers, at least
in the national security context, to information the disclo-
sure of which would cause harm. See, e.g., Webster’s
Third New International Dictionary 476 (1966) (defining
“confidential” to mean “characterized by or relating to
information considered prejudicial to a country’s inter-
ests”); Webster’s New Collegiate Dictionary 237 (1974)
(defining “confidential” to mean “containing information
whose unauthorized disclosure could be prejudicial to the
national interest”). And a speaker can more sensibly refer
to his Social Security number as “confidential” than his
favorite color, in part because release of the former is more
likely to cause harm. “Confidential,” in this sense, conveys
something about the nature of the information itself, not
just (as the majority suggests) how it is kept by those who
possess it.
   Reading “confidential” in this more restrictive sense is
more faithful to FOIA’s purpose and how we have inter-
preted the Act in the past. This Court has made clear that
the “mandate of the FOIA” is “broad disclosure of Gov-
4   FOOD MARKETING INSTITUTE v. ARGUS LEADER MEDIA

        BREYER, J., concurring
                        Opinioninofpart and, dissenting
                                    BREYER   J.         in part

ernment records.” CIA v. Sims, 471 U.S. 159, 166 (1985).
Its purpose is to “permit access to official information long
shielded unnecessarily from public view” and “to create a
judicially enforceable public right to secure such infor-
mation from possibly unwilling official hands.” EPA v.
Mink, 410 U.S. 73, 80 (1973). To that end, we have con-
tinuously held that FOIA’s enumerated exemptions “must
be narrowly construed.” Department of Air Force v. Rose,
425 U.S. 352, 361 (1976); see, e.g., Milner v. Depart-
ment of Navy, 562 U.S. 562, 565 (2011) (same); FBI v.
Abramson, 456 U.S. 615, 630 (1982) (noting our “oft-
repeated caveat that FOIA exemptions are to be narrowly
construed”).
  The majority’s reading of Exemption 4 is at odds with
these principles. The whole point of FOIA is to give the
public access to information it cannot otherwise obtain. So
the fact that private actors have “customarily and actually
treated” commercial information as secret, ante, at 11,
cannot be enough to justify nondisclosure. After all, where
information is already publicly available, people do not
submit FOIA requests—they use Google. Nor would a
statute designed to take from the government the power to
unilaterally decide what information the public can view,
see Mink, 410 U.S., at 80, put such determinative weight
on the government’s preference for secrecy (what the
majority calls the government’s “assurance of privacy”),
ante, at 11.
  For the majority, a business holding information as
private and submitting it under an assurance of privacy is
enough to deprive the public of access. But a tool used to
probe the relationship between government and business
should not be unavailable whenever government and
business wish it so. And given the temptation, common
across the private and public sectors, to regard as secret
all information that need not be disclosed, I fear the ma-
jority’s reading will deprive the public of information for
                   Cite as: 588 U. S. ____ (2019)                 5

        BREYER, J., concurring
                        Opinioninofpart and, dissenting
                                    BREYER   J.         in part

reasons no better than convenience, skittishness, or bu-
reaucratic inertia. The Exemption’s focus on “commercial”
or “financial” information, for instance, implies that the
harm caused by disclosure must do more than, say, simply
embarrass the information’s owner.           It must cause
some genuine harm to an owner’s economic or business
interests.
  In sum, the language permits, and the purpose, prece-
dent, and context all suggest, an interpretation that in-
sists upon some showing of harm. And I believe we should
say just that. Exemption 4 can be satisfied where, in
addition to the conditions set out by the majority, release
of commercial or financial information will cause genuine
harm to an owner’s economic or business interests. (Be-
cause it is not at issue, I express no opinion as to whether
genuine harm to a government interest would suffice.) I
would remand the case for a determination as to whether,
in this instance, release of the information at issue will
cause that genuine harm. To that extent, I dissent from
the majority’s decision.